Citation Nr: 1307976	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-35 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an anxiety disorder and depression.

2.  Whether new and material evidence has been received to reopen a claim for service connection for alcoholism.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to December 1981.  His Certificate of Release or Discharge From Active Duty (DD Form 214) indicates an additional two years, one month, and twenty-five days of active service, though this may be an error on the DD Form 214, since this is exactly the length of the above-referenced period of service, and the Veteran has indicated no prior period of service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

By a letter dated in May 2010, the Veteran's representative informed the Board that the was the Veteran was withdrawing his request for a Travel Board hearing.  See 38 C.F.R. § 20.704.

The Veteran's claim for service connection for an anxiety disorder and depression is reopened in this decision.  Additionally, the Veteran now claims service connection for paranoia and a bipolar disorder.  See statement from Veteran received in October 2008.  The claims have been recharacterized as a single claim for service connection for psychiatric disability, as indicated on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The issues of whether new and material evidence has been received to reopen a claim for service connection for alcoholism, and entitlement to service connection for psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an anxiety disorder and depression was denied in a September 2000 RO rating decision.  The Veteran was informed of the decision and his right to appeal.

2.  A notice of disagreement was received in October 2000 and a statement of the case was issued in November 2000.
 
3.  The Veteran did not submit a substantive appeal within one year of notice of a September 2000 RO rating decision denying his claim for service connection for an anxiety disorder and depression, or within 60 days of issuance of the November 2000 statement of the case.

4.  Evidence received since the September 2000 rating decision relates to essential elements required to substantiate a claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2000 adjudication that denied a claim for service connection for an anxiety disorder and depression is final.  38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence received since the September 2000 rating decision which denied service connection for an anxiety disorder and depression is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens a previously denied claim for service connection for psychiatric disability.  Under these circumstances, there is no prejudice to the Veteran in adjudicating applications to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Regulations

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  Following receipt of a timely notice of disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  


Application to Reopen

In a rating decision dated in September 2000, of which the RO provided the Veteran notice that same month, the RO denied the Veteran's claim for service connection for an anxiety disorder and depression.  

At the time of the September 2000 rating decision the record included the claim, service treatment records, and evidence of in-service intoxication.  An undated service separation examination indicates that the Veteran was clinically evaluated as psychiatrically normal.  VA records of treatment reflected a diagnosis of an adjustment disorder with depression in December 1990, anxiety in August 1996 and June 1997, anxiety and depression in September 1998, and long-standing anxiety and depression in December 1998.  

Service connection was denied as not well grounded, for the reason that the claimed psychiatric disability was not shown in service.  The Veteran was informed of the rating decision and his right to appeal.  

The Veteran submitted a notice of disagreement in October 2000.  The claim was readjudicated by issuance of a statement of the case in November 2000.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (issuance of statement of the case constitutes readjudication).  However, neither new and material evidence nor a substantive appeal was received within one year of notice of the September 2000 RO rating decision or within 60 days of the November 2000 statement of the case.  Consequently, the denial of the Veteran's claims as adjudicated in September 2000  became final.  See 38 C.F.R. § 3.156(b) (new and material evidence received within appeal period requires readjudication of pending claim); 38 U.S.C.A. § 7105 (filing of notice of disagreement and appeal).  

Since the time of the September 2000 rating decision, a large quantity of evidence regarding the Veteran's psychiatric condition during the years soon after service has been received.  Records received in the year 2009 show that in July 1983 the Veteran was found by law enforcement officials in Boulder, Colorado, and was sent to an emergency room for recovery.  Records of VA treatment, first received into the claims file in the year 2008, show that in September 1983 he was noted to have experienced no periods of sobriety from his period of active service forward, to take little care of his appearance, including rarely wearing shoes, and to have a flat affect.  Upon psychological testing he was also found to have a learning disability.  Another VA treatment record from September 1983 indicates findings of chronic depression and intermittent suicidal ideation.  

Additionally, records of the Social Security Administration (SSA), received into the claims file in the year 2009, reflect a long history of psychiatric problems arguably dating back to childhood.  In this regard, a February 2002 private psychological evaluation obtained from SSA includes a diagnosis of dysthymia, possibly early (childhood) onset, now mild-to-moderate.  The SSA had earlier found that the Veteran had become totally disabled, primarily due to depression, beginning in 1987.  

The basis for the September 2000 RO rating decision denying the Veteran's claim for service connection for an anxiety disorder and depression was that no psychiatric disorder was shown until 1998, although it appears that the RO may have meant to state 1988, since this is described as "approximately seven years post-service."  In either event, the newly received records from the state of Colorado, VA, and SSA reflect that the Veteran's psychiatric disability may be shown to relate back to active service.  Based upon the reasons for the prior denial, the evidence, if accepted as correct, cures a prior evidentiary defect.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for an anxiety disorder and depression.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

The application to reopen the claim for service connection for an anxiety disorder with depression is reopened.





REMAND

The Veteran and his representative have asserted that there are likely additional service treatment records and service personnel records relevant to showing whether he had psychiatric disability during active service.  The identified additional service department records should be sought, including the Veteran's complete Official Military Personnel File (OMPF) and any separately stores records of psychiatric treatment or hospital treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

As noted in the introduction to this decision, above, the Veteran's DD Form 214 indicates that the Veteran had active service from October 1979 to December 1981, and had a prior period of service of two years, one month, and twenty-five days.  This may be an error on the DD Form 214, since this is exactly the length of the above-referenced period of service, and the Veteran has indicated no prior period of service.  Nevertheless, the RO/AMC should seek verification of whether the Veteran had an earlier period of active service.  See 38 U.S.C.A. § 5103A(a)-(c).

Also, since the time of the September 2000 rating decision, new evidence has been received that indicates that the Veteran may have experienced symptoms of currently diagnosed psychiatric disability during active service.  Accordingly, a VA examination and opinion should be obtained to determine whether the Veteran has a current psychiatric disorder that began during active service or is otherwise related to any incident of service.  See 38 U.S.C.A. § 5103A(d). 

Additionally, as of November 2008, VA records of treatment indicated that the Veteran's alcohol abuse and alcohol dependence were in full sustained remission.  These are the most recent records of VA treatment associated with the claims file.  From a review of the record it appears likely that the Veteran has continued to receive treatment at VA, but more than four years have passed since the time of the most recent VA records of treatment associated with the claims file.  VA records of ongoing treatment will be relevant to determining whether there is a current disability with respect to the claim for service connection for alcoholism.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The relevant records of VA treatment should be obtained and reviewed for evidence as to whether the Veteran's alcohol use disorder has remained in full sustained remission.  

In November 2008 the Veteran reported receiving ongoing treatment at VA for psychiatric disability from 1986 through the present time.  The RO/AMC should seek to obtain and associate with the claims file all additional relevant records of VA treatment.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his psychiatric or alcohol use disorders but that may not have been previously received by VA.  

The records sought should include all potentially relevant records of VA treatment from November 2008 forward.

The records sought should include all records of psychiatric treatment at the VA Medical Centers in Sheridan, Wyoming, and Denver , Colorado, from 1986, forward, that have not been previously obtained and associated with the claims file.

The records sought should include those of treatment at the emergency room of the Boulder, Colorado, Community Hospital in September 1983.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File.

3.  Contact all necessary sources to obtain the Veteran's complete service treatment records, to include complete records of hospital treatment and complete records of psychiatric treatment (including any records of treatment for alcohol abuse or alcohol dependence).

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current psychiatric disorder that began during service or is related to some incident of service.  

The RO/AMC should send the claims file to the examiner for review.

The examiner should take a complete history from the Veteran as to the nature and onset of his current psychiatric disorder.

The examiner should provide a current diagnosis for each psychiatric disorder found upon examination.

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder was present during active service.  If so, the examiner should provide an opinion as to whether the disorder began during active service or was aggravated (chronically worsened) during active service.

For each diagnosed disorder, the examiner should provide an opinion as to whether the disorder is at least as likely as not related to any incident of service.  

The examiner should provide an opinion as to whether the Veteran experienced a psychosis within one year after his discharge from service in December 1981.  In July, September, and November 2008 he was diagnosed at VA as having a schizoaffective disorder with depression.

The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case  and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


